Name: 2012/405/EU: Council Decision of 16Ã July 2012 appointing three Italian members and an Italian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2012-07-19

 19.7.2012 EN Official Journal of the European Union L 189/9 COUNCIL DECISION of 16 July 2012 appointing three Italian members and an Italian alternate member of the Committee of the Regions (2012/405/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Three members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Graziano MILIA, Mr Riccardo VENTRE and Ms Marta VINCENZI. An alternate members seat has become vacant following the end of the term of office of Ms Laura ARDITO, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Piero LACORAZZA, Presidente della Provincia di Potenza,  Mr Piero FASSINO, Sindaco del Comune di Torino,  Mr Mauro DATTIS, Consigliere del Comune di Brindisi; and (b) as alternate member:  Ms Lucia LIBERTINO, Consigliere del Comune di Formicola. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 16 July 2012. For the Council The President S. ALETRARIS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.